Exhibit 10.5

 

SILICON LABORATORIES INC.
STOCK ISSUANCE AGREEMENT

 

AGREEMENT made this                 day of                     20    , by and
between Silicon Laboratories Inc., a Delaware corporation, and
                                                                   , a
Participant in the Corporation’s 2000 Stock Incentive Plan.

 

All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.

 


A.                                   PURCHASE OF SHARES


 


1.                                       PURCHASE.  PARTICIPANT HEREBY PURCHASES
                        SHARES OF COMMON STOCK (THE “PURCHASED SHARES”) PURSUANT
TO THE PROVISIONS OF THE STOCK ISSUANCE PROGRAM AT THE PURCHASE PRICE OF
$                 PER SHARE (THE “PURCHASE PRICE”).


 


2.                                       PAYMENT.  CONCURRENTLY WITH THE
DELIVERY OF THIS AGREEMENT TO THE CORPORATION,  PARTICIPANT SHALL PAY THE
PURCHASE PRICE FOR THE PURCHASED SHARES IN CASH OR CHECK PAYABLE TO THE
CORPORATION AND SHALL DELIVER A DULY-EXECUTED BLANK ASSIGNMENT SEPARATE FROM
CERTIFICATE (IN THE FORM ATTACHED HERETO AS EXHIBIT I) WITH RESPECT TO THE
PURCHASED SHARES.


 


3.                                       STOCKHOLDER RIGHTS.  UNTIL SUCH TIME AS
THE CORPORATION EXERCISES THE REPURCHASE RIGHT, PARTICIPANT (OR ANY SUCCESSOR IN
INTEREST) SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER (INCLUDING VOTING, DIVIDEND
AND LIQUIDATION RIGHTS) WITH RESPECT TO THE PURCHASED SHARES, SUBJECT, HOWEVER,
TO THE TRANSFER RESTRICTIONS OF THIS AGREEMENT.


 


4.                                       ESCROW.  THE CORPORATION SHALL HAVE THE
RIGHT TO HOLD THE PURCHASED SHARES IN ESCROW UNTIL THOSE SHARES HAVE VESTED IN
ACCORDANCE WITH THE VESTING SCHEDULE.


 


5.                                       COMPLIANCE WITH LAW.  UNDER NO
CIRCUMSTANCES SHALL SHARES OF COMMON STOCK OR OTHER ASSETS BE ISSUED OR
DELIVERED TO PARTICIPANT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT UNLESS, IN
THE OPINION OF COUNSEL FOR THE CORPORATION OR ITS SUCCESSORS, THERE SHALL HAVE
BEEN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES
LAWS, ALL APPLICABLE LISTING REQUIREMENTS OF ANY STOCK EXCHANGE (OR THE NASDAQ
NATIONAL MARKET, IF APPLICABLE) ON WHICH THE COMMON STOCK IS AT THE TIME LISTED
FOR TRADING AND ALL OTHER REQUIREMENTS OF LAW OR OF ANY REGULATORY BODIES HAVING
JURISDICTION OVER SUCH ISSUANCE AND DELIVERY.

 

--------------------------------------------------------------------------------


 


B.                                     TRANSFER RESTRICTIONS


 


1.                                       RESTRICTION ON TRANSFER.  EXCEPT FOR
ANY PERMITTED TRANSFER, PARTICIPANT SHALL NOT TRANSFER, ASSIGN, ENCUMBER OR
OTHERWISE DISPOSE OF ANY OF THE PURCHASED SHARES WHICH ARE SUBJECT TO THE
REPURCHASE RIGHT.


 


2.                                       RESTRICTIVE LEGEND.  THE STOCK
CERTIFICATE FOR THE PURCHASED SHARES SHALL BE ENDORSED WITH THE FOLLOWING
RESTRICTIVE LEGEND:


 

“The shares represented by this certificate are unvested and subject to certain
repurchase rights granted to the Corporation and accordingly may not be sold,
assigned, transferred, encumbered, or in any manner disposed of except in
conformity with the terms of a written agreement dated                       
between the Corporation and the registered holder of the shares (or the
predecessor in interest to the shares).  A copy of such agreement is maintained
at the Corporation’s principal corporate offices.”

 


3.                                       TRANSFEREE OBLIGATIONS.  EACH PERSON
(OTHER THAN THE CORPORATION) TO WHOM THE PURCHASED SHARES ARE TRANSFERRED BY
MEANS OF A PERMITTED TRANSFER MUST, AS A CONDITION PRECEDENT TO THE VALIDITY OF
SUCH TRANSFER, ACKNOWLEDGE IN WRITING TO THE CORPORATION THAT SUCH PERSON IS
BOUND BY THE PROVISIONS OF THIS AGREEMENT AND THAT THE TRANSFERRED SHARES ARE
SUBJECT TO THE REPURCHASE RIGHT TO THE SAME EXTENT SUCH SHARES WOULD BE SO
SUBJECT IF RETAINED BY PARTICIPANT.


 


C.                                     REPURCHASE RIGHT


 


1.                                       GRANT.  THE CORPORATION IS HEREBY
GRANTED THE RIGHT (THE “REPURCHASE RIGHT”), EXERCISABLE AT ANY TIME DURING THE
NINETY (90)-DAY PERIOD FOLLOWING THE DATE PARTICIPANT CEASES FOR ANY REASON TO
REMAIN IN SERVICE, TO REPURCHASE AT THE PURCHASE PRICE ALL OR ANY PORTION OF THE
PURCHASED SHARES IN WHICH PARTICIPANT IS NOT, AT THE TIME OF HIS OR HER
CESSATION OF SERVICE, VESTED IN ACCORDANCE WITH THE VESTING SCHEDULE OR THE
PROVISIONS OF PARAGRAPH C.5 OF THIS AGREEMENT (SUCH SHARES TO BE HEREINAFTER
REFERRED TO AS THE “UNVESTED SHARES”).


 


2.                                       EXERCISE OF THE REPURCHASE RIGHT.  THE
REPURCHASE RIGHT SHALL BE EXERCISABLE BY WRITTEN NOTICE DELIVERED TO EACH OWNER
OF THE UNVESTED SHARES PRIOR TO THE EXPIRATION OF THE NINETY (90)-DAY EXERCISE
PERIOD.  THE NOTICE SHALL INDICATE THE NUMBER OF UNVESTED SHARES TO BE
REPURCHASED AND THE DATE ON WHICH THE REPURCHASE IS TO BE EFFECTED, SUCH DATE TO
BE NOT MORE THAN THIRTY (30) DAYS AFTER THE DATE OF SUCH NOTICE.  THE
CERTIFICATES REPRESENTING THE UNVESTED SHARES TO BE REPURCHASED SHALL BE
DELIVERED TO THE CORPORATION ON OR BEFORE THE CLOSE OF BUSINESS ON THE DATE
SPECIFIED FOR THE REPURCHASE.  CONCURRENTLY WITH THE RECEIPT OF SUCH STOCK
CERTIFICATES, THE CORPORATION SHALL PAY TO OWNER, IN CASH OR CASH EQUIVALENT
(INCLUDING THE CANCELLATION OF ANY PURCHASE-MONEY INDEBTEDNESS), AN AMOUNT EQUAL
TO THE PURCHASE PRICE PREVIOUSLY PAID FOR THE UNVESTED SHARES TO BE REPURCHASED
FROM OWNER.


 


3.                                       TERMINATION OF THE REPURCHASE RIGHT. 
THE REPURCHASE RIGHT SHALL TERMINATE WITH RESPECT TO ANY UNVESTED SHARES FOR
WHICH IT IS NOT TIMELY EXERCISED UNDER PARAGRAPH C.2.  IN ADDITION, THE
REPURCHASE RIGHT SHALL TERMINATE AND CEASE TO BE EXERCISABLE WITH RESPECT TO ANY
AND ALL PURCHASED SHARES IN WHICH PARTICIPANT VESTS IN ACCORDANCE WITH THE
FOLLOWING VESTING SCHEDULE:

 

2

--------------------------------------------------------------------------------


 


UPON PARTICIPANT’S COMPLETION OF EACH YEAR OF SERVICE OVER THE
              (             )-YEAR PERIOD MEASURED FROM
                                  , 200   , PARTICIPANT SHALL ACQUIRE A VESTED
INTEREST IN, AND THE REPURCHASE RIGHT SHALL LAPSE WITH RESPECT TO,       PERCENT


 


(        %) OF THE PURCHASED SHARES.


 


4.                                       RECAPITALIZATION.  ANY NEW, SUBSTITUTED
OR ADDITIONAL SECURITIES OR OTHER PROPERTY (INCLUDING CASH PAID OTHER THAN AS A
REGULAR CASH DIVIDEND) WHICH IS BY REASON OF ANY RECAPITALIZATION DISTRIBUTED
WITH RESPECT TO THE PURCHASED SHARES SHALL BE IMMEDIATELY SUBJECT TO THE
REPURCHASE RIGHT AND ANY ESCROW REQUIREMENTS HEREUNDER, BUT ONLY TO THE EXTENT
THE PURCHASED SHARES ARE AT THE TIME COVERED BY SUCH RIGHT OR ESCROW
REQUIREMENTS.  APPROPRIATE ADJUSTMENTS TO REFLECT SUCH DISTRIBUTION SHALL BE
MADE TO THE NUMBER AND/OR CLASS OF SECURITIES SUBJECT TO THIS AGREEMENT AND TO
THE PRICE PER SHARE TO BE PAID UPON THE EXERCISE OF THE REPURCHASE RIGHT IN
ORDER TO REFLECT THE EFFECT OF ANY SUCH RECAPITALIZATION UPON THE CORPORATION’S
CAPITAL STRUCTURE; PROVIDED, HOWEVER, THAT THE AGGREGATE PURCHASE PRICE SHALL
REMAIN THE SAME.


 


5.                                       CHANGE IN CONTROL.


 

(A)                                  IMMEDIATELY PRIOR TO THE CONSUMMATION OF
ANY CHANGE IN CONTROL, THE REPURCHASE RIGHT SHALL AUTOMATICALLY LAPSE IN ITS
ENTIRETY AND THE PURCHASED SHARES SHALL VEST IN FULL, EXCEPT TO THE EXTENT THE
REPURCHASE RIGHT IS ASSIGNED TO THE SUCCESSOR CORPORATION (OR PARENT THEREOF) OR
OTHERWISE CONTINUES IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS OF THE CHANGE
IN CONTROL.

 

(B)                                 TO THE EXTENT THE REPURCHASE RIGHT REMAINS
IN EFFECT FOLLOWING A CHANGE IN CONTROL, SUCH RIGHT SHALL APPLY TO THE NEW
CAPITAL STOCK OR OTHER PROPERTY (INCLUDING ANY CASH PAYMENTS) RECEIVED IN
EXCHANGE FOR THE PURCHASED SHARES IN CONSUMMATION OF THE CHANGE IN CONTROL, BUT
ONLY TO THE EXTENT THE PURCHASED SHARES ARE AT THE TIME COVERED BY SUCH RIGHT. 
APPROPRIATE ADJUSTMENTS SHALL BE MADE TO THE PRICE PER SHARE PAYABLE UPON
EXERCISE OF THE REPURCHASE RIGHT TO REFLECT THE EFFECT OF THE CHANGE IN CONTROL
UPON THE CORPORATION’S CAPITAL STRUCTURE; PROVIDED, HOWEVER, THAT THE AGGREGATE
PURCHASE PRICE SHALL REMAIN THE SAME.  ANY CAPITAL STOCK OR OTHER PROPERTY
(INCLUDING CASH PAYMENTS) ISSUED OR DISTRIBUTED WITH RESPECT TO THE PURCHASED
SHARES MAY BE HELD IN ESCROW.

 

(C)                                  THE REPURCHASE RIGHT MAY ALSO BE SUBJECT TO
TERMINATION IN WHOLE OR IN PART ON AN ACCELERATED BASIS, AND THE PURCHASED
SHARES SUBJECT TO IMMEDIATE VESTING, IN ACCORDANCE WITH THE TERMS OF ANY SPECIAL
ADDENDUM ATTACHED TO THIS AGREEMENT.

 


D.                                    SPECIAL TAX ELECTION


 


1.                                       SECTION 83(B) ELECTION.  UNDER CODE
SECTION 83, THE EXCESS OF THE FAIR MARKET VALUE OF THE PURCHASED SHARES ON THE
DATE ANY FORFEITURE RESTRICTIONS APPLICABLE TO SUCH SHARES LAPSE OVER THE
PURCHASE PRICE PAID FOR SUCH SHARES WILL BE REPORTABLE AS ORDINARY INCOME ON THE
LAPSE DATE.  FOR THIS PURPOSE, THE TERM “FORFEITURE RESTRICTIONS” INCLUDES THE
RIGHT OF THE CORPORATION TO REPURCHASE THE PURCHASED SHARES PURSUANT TO THE
REPURCHASE RIGHT.  PARTICIPANT MAY ELECT UNDER CODE SECTION 83(B) TO BE TAXED AT
THE TIME THE PURCHASED SHARES ARE ACQUIRED, RATHER THAN WHEN AND AS SUCH
PURCHASED SHARES CEASE TO BE SUBJECT TO SUCH FORFEITURE RESTRICTIONS.  SUCH
ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE WITHIN THIRTY (30) DAYS
AFTER THE DATE OF THIS AGREEMENT.  EVEN IF THE FAIR MARKET VALUE OF THE
PURCHASED SHARES ON THE DATE OF THIS AGREEMENT EQUALS THE PURCHASE PRICE PAID
(AND THUS NO TAX IS PAYABLE), THE ELECTION MUST BE MADE TO AVOID ADVERSE TAX
CONSEQUENCES IN THE FUTURE.  THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS
EXHIBIT II HERETO.  PARTICIPANT UNDERSTANDS THAT FAILURE TO MAKE THIS FILING
WITHIN THE APPLICABLE THIRTY (30)-DAY PERIOD WILL RESULT IN THE RECOGNITION OF
ORDINARY INCOME AS THE FORFEITURE RESTRICTIONS LAPSE.

 

3

--------------------------------------------------------------------------------


 


2.                                       FILING RESPONSIBILITY.  PARTICIPANT
ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT THE
CORPORATION’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF
PARTICIPANT REQUESTS THE CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON HIS OR HER BEHALF.


 


E.                                      GENERAL PROVISIONS


 


1.                                       ASSIGNMENT.  THE CORPORATION MAY ASSIGN
THE REPURCHASE RIGHT TO ANY PERSON OR ENTITY SELECTED BY THE BOARD, INCLUDING
(WITHOUT LIMITATION) ONE OR MORE STOCKHOLDERS OF THE CORPORATION.


 


2.                                       NO EMPLOYMENT OR SERVICE CONTRACT. 
NOTHING IN THIS AGREEMENT OR IN THE PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT
TO CONTINUE IN SERVICE FOR ANY PERIOD OF SPECIFIC DURATION OR INTERFERE WITH OR
OTHERWISE RESTRICT IN ANY WAY THE RIGHTS OF THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) OR OF PARTICIPANT, WHICH RIGHTS
ARE HEREBY EXPRESSLY RESERVED BY EACH, TO TERMINATE PARTICIPANT’S SERVICE AT ANY
TIME FOR ANY REASON, WITH OR WITHOUT CAUSE.


 


3.                                       NOTICES.  ANY NOTICE REQUIRED TO BE
GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE
UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE U.S. MAIL, REGISTERED OR
CERTIFIED, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY ENTITLED TO SUCH
NOTICE AT THE ADDRESS INDICATED BELOW SUCH PARTY’S SIGNATURE LINE ON THIS
AGREEMENT OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE BY TEN (10) DAYS
ADVANCE WRITTEN NOTICE UNDER THIS PARAGRAPH TO ALL OTHER PARTIES TO THIS
AGREEMENT.


 


4.                                       NO WAIVER.  THE FAILURE OF THE
CORPORATION IN ANY INSTANCE TO EXERCISE THE REPURCHASE RIGHT SHALL NOT
CONSTITUTE A WAIVER OF ANY OTHER REPURCHASE RIGHTS THAT MAY SUBSEQUENTLY ARISE
UNDER THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE
CORPORATION AND PARTICIPANT.  NO WAIVER OF ANY BREACH OR CONDITION OF THIS
AGREEMENT SHALL BE DEEMED TO BE A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH OR
CONDITION, WHETHER OF LIKE OR DIFFERENT NATURE.

 

4

--------------------------------------------------------------------------------


 


5.                                       CANCELLATION OF SHARES.  IF THE
CORPORATION SHALL MAKE AVAILABLE, AT THE TIME AND PLACE AND IN THE AMOUNT AND
FORM PROVIDED IN THIS AGREEMENT, THE CONSIDERATION FOR THE PURCHASED SHARES TO
BE REPURCHASED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THEN FROM
AND AFTER SUCH TIME, THE PERSON FROM WHOM SUCH SHARES ARE TO BE REPURCHASED
SHALL NO LONGER HAVE ANY RIGHTS AS A HOLDER OF SUCH SHARES (OTHER THAN THE RIGHT
TO RECEIVE PAYMENT OF SUCH CONSIDERATION IN ACCORDANCE WITH THIS AGREEMENT). 
SUCH SHARES SHALL BE DEEMED PURCHASED IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS HEREOF, AND THE CORPORATION SHALL BE DEEMED THE OWNER AND HOLDER OF
SUCH SHARES, WHETHER OR NOT THE CERTIFICATES THEREFOR HAVE BEEN DELIVERED AS
REQUIRED BY THIS AGREEMENT.


 


6.                                       PARTICIPANT UNDERTAKING.  PARTICIPANT
HEREBY AGREES TO TAKE WHATEVER ADDITIONAL ACTION AND EXECUTE WHATEVER ADDITIONAL
DOCUMENTS THE CORPORATION MAY DEEM NECESSARY OR ADVISABLE IN ORDER TO CARRY OUT
OR EFFECT ONE OR MORE OF THE OBLIGATIONS OR RESTRICTIONS IMPOSED ON EITHER
PARTICIPANT OR THE PURCHASED SHARES PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT.


 


7.                                       AGREEMENT IS ENTIRE CONTRACT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE CONTRACT BETWEEN THE PARTIES HERETO WITH REGARD
TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT IS MADE PURSUANT TO THE PROVISIONS
OF THE PLAN AND SHALL IN ALL RESPECTS BE CONSTRUED IN CONFORMITY WITH THE TERMS
OF THE PLAN.


 


8.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
WITHOUT RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.


 


9.                                       SUCCESSORS AND ASSIGNS.  THE PROVISIONS
OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
CORPORATION AND ITS SUCCESSORS AND ASSIGNS AND UPON PARTICIPANT, PARTICIPANT’S
ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND LEGATEES OF PARTICIPANT’S
ESTATE, WHETHER OR NOT ANY SUCH PERSON SHALL HAVE BECOME A PARTY TO THIS
AGREEMENT AND HAVE AGREED IN WRITING TO JOIN HEREIN AND BE BOUND BY THE TERMS
HEREOF.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

 

SILICON LABORATORIES INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

Address:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED                                     hereby sell(s), assign(s)
and transfer(s) unto Silicon Laboratories Inc. (the “Corporation”),
                               (          ) shares of the Common Stock of the
Corporation standing in his or her name on the books of the Corporation
represented by Certificate No.                     herewith and do(es) hereby
irrevocably constitute and appoint                                    Attorney
to transfer the said stock on the books of the Corporation with full power of
substitution in the premises.

 

Dated:

 

 

 

 

Signature

 

 

 

Instruction:  Please do not fill in any blanks other than the signature line. 
Please sign exactly as you would like your name to appear on the issued stock
certificate.  The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Participant.

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

SECTION 83(b) TAX ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)                                   THE TAXPAYER WHO PERFORMED THE SERVICES
IS:

 

Name:
Address:
Taxpayer Ident. No.:

 

(2)                                   THE PROPERTY WITH RESPECT TO WHICH THE
ELECTION IS BEING MADE IS                      SHARES OF THE COMMON STOCK OF
SILICON LABORATORIES INC.

 

(3)                                   THE PROPERTY WAS ISSUED ON
                                                   .

 

(4)                                   THE TAXABLE YEAR IN WHICH THE ELECTION IS
BEING MADE IS THE CALENDAR YEAR                        .

 

(5)                                   THE PROPERTY IS SUBJECT TO A REPURCHASE
RIGHT PURSUANT TO WHICH THE ISSUER HAS THE RIGHT TO ACQUIRE THE PROPERTY AT THE
ORIGINAL PURCHASE PRICE IF FOR ANY REASON TAXPAYER’S EMPLOYMENT WITH THE ISSUER
IS TERMINATED.  THE ISSUER’S REPURCHASE RIGHT LAPSES IN A SERIES OF INSTALLMENTS
OVER A                               (               )-YEAR PERIOD ENDING ON
                                                         .

 

(6)                                   THE FAIR MARKET VALUE AT THE TIME OF
TRANSFER (DETERMINED WITHOUT REGARD TO ANY RESTRICTION OTHER THAN A RESTRICTION
WHICH BY ITS TERMS WILL NEVER LAPSE) IS $                              PER
SHARE.

 

(7)                                   THE AMOUNT PAID FOR SUCH PROPERTY IS
$                                PER SHARE.

 

(8)                                   A COPY OF THIS STATEMENT WAS FURNISHED TO
SILICON LABORATORIES INC. FOR WHOM TAXPAYER RENDERED THE SERVICES UNDERLYING THE
TRANSFER OF PROPERTY.

 

(9)                                   THIS STATEMENT IS EXECUTED ON
                                                        .

 

 

 

 

 

Spouse (if any)

 

Taxpayer

 

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Stock Issuance Agreement.  This
filing should be made by registered or certified mail, return receipt
requested.  Participant must retain two (2) copies of the completed form for
filing with his or her Federal and state tax returns for the current tax year
and an additional copy for his or her records.

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                   AGREEMENT SHALL MEAN THIS STOCK ISSUANCE
AGREEMENT.

 

B.                                     BOARD SHALL MEAN THE CORPORATION’S BOARD
OF DIRECTORS.

 

C.                                     CHANGE IN CONTROL SHALL MEAN A CHANGE IN
OWNERSHIP OR CONTROL OF THE CORPORATION EFFECTED THROUGH ANY OF THE FOLLOWING
TRANSACTIONS:

 

(i)                                     a merger, consolidation or
reorganization approved by the Corporation’s stockholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to such transaction.

 

(ii)                                  any stockholder-approved transfer or other
disposition of all or substantially all of the Corporation’s assets, or

 

(iii)                               the acquisition, directly or indirectly by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation), of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders which the Board recommends such stockholders to
accept.

 

D.                                    CODE SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.

 

E.                                      COMMON STOCK SHALL MEAN THE
CORPORATION’S COMMON STOCK.

 

F.                                      CORPORATION SHALL MEAN SILICON
LABORATORIES INC., A DELAWARE CORPORATION.

 

G.                                     OWNER SHALL MEAN PARTICIPANT AND ALL
SUBSEQUENT HOLDERS OF THE PURCHASED SHARES WHO DERIVE THEIR CHAIN OF OWNERSHIP
THROUGH A PERMITTED TRANSFER FROM PARTICIPANT.

 

H.                                    PARENT SHALL MEAN ANY CORPORATION (OTHER
THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE
CORPORATION, PROVIDED EACH CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE
CORPORATION) OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING
FIFTY PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 

A-1

--------------------------------------------------------------------------------


 

I.                                         PARTICIPANT SHALL MEAN THE PERSON TO
WHOM THE PURCHASED SHARES ARE ISSUED UNDER THE STOCK ISSUANCE PROGRAM.

 

J.                                        PERMITTED TRANSFER SHALL MEAN (I) A
GRATUITOUS TRANSFER OF THE PURCHASED SHARES, PROVIDED AND ONLY IF PARTICIPANT
OBTAINS THE CORPORATION’S PRIOR WRITTEN CONSENT TO SUCH TRANSFER, (II) A
TRANSFER OF TITLE TO THE PURCHASED SHARES EFFECTED PURSUANT TO PARTICIPANT’S
WILL OR THE LAWS OF INTESTATE SUCCESSION FOLLOWING PARTICIPANT’S DEATH OR (III)
A TRANSFER TO THE CORPORATION IN PLEDGE AS SECURITY FOR ANY PURCHASE-MONEY
INDEBTEDNESS INCURRED BY PARTICIPANT IN CONNECTION WITH THE ACQUISITION OF THE
PURCHASED SHARES.

 

K.                                    PLAN SHALL MEAN THE CORPORATION’S 2000
STOCK INCENTIVE PLAN.

 

L.                                      PLAN ADMINISTRATOR SHALL MEAN EITHER THE
BOARD OR A COMMITTEE OF THE BOARD ACTING IN ITS ADMINISTRATIVE CAPACITY UNDER
THE PLAN.

 

M.                                 PURCHASE PRICE SHALL HAVE THE MEANING
ASSIGNED TO SUCH TERM IN PARAGRAPH A.1.

 

N.                                    PURCHASED SHARES SHALL HAVE THE MEANING
ASSIGNED TO SUCH TERM IN PARAGRAPH A.1.

 

O.                                    RECAPITALIZATION SHALL MEAN ANY STOCK
SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF
SHARES OR OTHER CHANGE AFFECTING THE CORPORATION’S OUTSTANDING COMMON STOCK AS A
CLASS WITHOUT THE CORPORATION’S RECEIPT OF CONSIDERATION.

 

P.                                      REPURCHASE RIGHT SHALL MEAN THE RIGHT
GRANTED TO THE CORPORATION IN ACCORDANCE WITH ARTICLE C.

 

Q.                                    SERVICE SHALL MEAN THE PARTICIPANT’S
PERFORMANCE OF SERVICES FOR THE CORPORATION (OR ANY PARENT OR SUBSIDIARY) IN THE
CAPACITY OF AN EMPLOYEE, SUBJECT TO THE CONTROL AND DIRECTION OF THE EMPLOYER
ENTITY AS TO BOTH THE WORK TO BE PERFORMED AND THE MANNER AND METHOD OF
PERFORMANCE, A NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS OR A CONSULTANT.

 

R.                                     STOCK ISSUANCE PROGRAM SHALL MEAN THE
STOCK ISSUANCE PROGRAM UNDER THE PLAN.

 

S.                                      SUBSIDIARY SHALL MEAN ANY CORPORATION
(OTHER THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH
THE CORPORATION, PROVIDED EACH CORPORATION (OTHER THAN THE LAST CORPORATION) IN
THE UNBROKEN CHAIN OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING
FIFTY PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 

T.                                     VESTING SCHEDULE SHALL MEAN THE VESTING
SCHEDULE SPECIFIED IN PARAGRAPH C.3, SUBJECT TO ACCELERATION (IF ANY) IN
CONNECTION WITH A CHANGE IN CONTROL.

 

U.                                    UNVESTED SHARES SHALL HAVE THE MEANING
ASSIGNED TO SUCH TERM IN PARAGRAPH C.1.

 

A-2

--------------------------------------------------------------------------------

 